Citation Nr: 0507739	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served from October 1942 to March 1946.  

The veteran's claim for service connection for a respiratory 
disability was received at the RO in December 1998.  his 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating action by the RO that denied 
the veteran's claim for service connection for a respiratory 
disorder.  This case was remanded by the Board in May 2003 
for further adjudication by the RO.  

The Board has recently granted the veteran's motion to have 
his case advanced on the Board's docket. It is now before the 
Board for further appellate consideration.   


FINDING OF FACT

The veteran's current respiratory disabilities did not 
manifest during service or for many years thereafter and no 
legally recognized relationship exist between the veteran's 
current respiratory disorders and service.  


CONCLUSION OF LAW

The veteran's respiratory disorders were not incurred in or 
aggravated by service 38 U.S.C.A. §§ 1103, 1110 (West 2002); 
38 C.F.R. § 3.303(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any relevant evidence in the 
claimant's possession.

In a letter dated in April 2004 , the RO informed the veteran 
of the evidence needed to substantiate his claim, and of who 
was responsible for obtaining what evidence.   In addition, 
the letter informed the veteran of the evidence that VA 
needed.  The April 2004 VCAA notice told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
The veteran received that remedy when the Board remanded the 
claim, and he was provided the April 2004 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He neither submitted, nor reported any 
evidence in response to the notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he had submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder. In 
addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability due to VA treatment and the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran has received a recent VA examination in 
regard to his current claim.  The examiner provided a medical 
opinion regarding the medical questions pertinent to the 
veteran's claim.  

Factual Background

The veteran's service medical record, including his 
examinations prior to service entrance and prior to service 
discharge contain no findings, complaints, or diagnoses 
indicative of any respiratory disorder.  

The veteran's claim for service connection for a "lung 
condition" was received by the RO in December 1998.

On VA medical examination in March 1999 the veteran presented 
a many year history of chronic shortness of breath and 
dyspnea on exertion He had a chronic productive cough in the 
morning and could not state how long he had had this.  He 
smoked two packs of cigarettes a day from the age of 25 to 10 
years prior to the examination.  After evaluation the 
diagnoses were chronic bronchitis, chronic obstructive 
pulmonary disease, and bronchial asthma.  

VA clinical records reflect treatment during the late 1990s 
and early part of this decade for various disabilities, 
including respiratory complaints.  

In a May 2000 statement, a private physician reported that 
the veteran began smoking while he was in the military and 
continued for many years thereafter.  As a result he 
developed emphysema.  He also had possible asthma and two 
heart attacks that were also possibly due to smoking.  

After a May 2003 VA examination the diagnoses included 
bronchial asthma, chronic obstructive pulmonary disease, and 
chronic bronchitis.  In an addendum to this examination dated 
in April 2003 the examining physician reported that according 
to the veteran he was not treated for respiratory complaints 
in the service.  He dated the onset of his respiratory 
symptoms to approximately 20 years prior to the examination.  

The doctor opined that the veteran's respiratory symptoms 
were due to a long history of heavy smoking that started in 
the service.  In that sense the doctor believed that his 
respiratory disabilities were related to service.  

Legal Analysis 

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was that is was 
incurred during service.  38 C.F.R. § 3.303(d) (2004)

The veteran's service medical records contain no evidence of 
any respiratory disorder and the post service clinical 
records indicate that no such disability developed until many 
years subsequent to service.  

It is noted that the veteran and his representative are also 
claiming service connection for his respiratory disability on 
the grounds that his current respiratory problems are the 
result of cigarette smoking that had its onset during 
service. This contention is supported by comments from both 
the veteran's private physician and by a VA physician who 
conducted his most recent VA examination.   

Unfortunately, the veteran's claim for service connection for 
a respiratory disability was received at the RO in December 
1998.  For claims filed after June 9, 1998, the law precludes 
service connection for disease or disability resulting from 
the use of tobacco products. 38 U.S.C.A. § 1103(a) (West 
2002).

Nothing in § 1103, shall be construed as precluding service 
connection for a disability that is otherwise shown to have 
been incurred or aggravated in service.  38 U.S.C.A. 
§ 1103(b) (West 2002).  There is no evidence of a respiratory 
disability during service, and there is no competent evidence 
linking a current respiratory disability to service, other 
than on the basis of smoking.  That being the case, the Board 
must conclude that the evidence is against the claim, and it 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a respiratory disorder is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


